           Case 3:19-cv-00306-CWR-FKB Document 1 Filed 05/01/19 Page 1 of 6



1                   IN THE UNITED STATES DISTRICT COURT
2
                  FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             NORTHERN DIVISION
3

4
     TRACEY MARSHALL,                         )
5                                             )
                  Plaintiff                   )
6
                                              )
7          v.                                 ) Case No.: 3:19-cv-306-CWR-FKB
                                              )
8    PROGRESSIVE LEASING,                     ) COMPLAINT AND DEMAND FOR
9
                                              ) JURY TRIAL
                  Defendant                   )
10                                            )
11

12                                      COMPLAINT
13
           TRACEY MARSHALL (“Plaintiff”), by and through her attorneys, The
14
     Kittell Law Firm, alleges the following against PROGRESSIVE LEASING
15

16
     (“Defendant”):

17                                    INTRODUCTION
18
           1.     Plaintiff’s Complaint is based on the Telephone Consumer Protection
19
     Act, 47 U.S.C. § 227 et seq. (“TCPA”).
20

21                             JURISDICTION AND VENUE

22         2.     Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331. See
23
     Mims v. Arrow Fin. Services, LLC, 132 S. Ct. 740, 747, 181 L. Ed. 2d 881 (2012).
24
           3.     Defendant conducts business in the State of Mississippi, and as such,
25

     personal jurisdiction is established.
                                               1

                                    PLAINTIFF’S COMPLAINT
           Case 3:19-cv-00306-CWR-FKB Document 1 Filed 05/01/19 Page 2 of 6



1          4.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).
2
                                           PARTIES
3
           5.     Plaintiff is a natural person residing in Edwards, Mississippi 39066.
4

5          6.     Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).
6
           7.     Defendant is a business entity not registered to do business in the
7
     State of Mississippi which may be served with process at its main office located
8

9
     at 256 W. Data Drive, Suite 100, Draper, Utah 84020.

10         8.     Defendant is a “person” as that term is defined by 47 U.S.C.
11
     §153(39).
12
           9.     Defendant acted through its agents, employees, officers, members,
13

14   directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

15   representatives, and insurers.
16
                               FACTUAL ALLEGATIONS
17
           10.    Plaintiff has a cellular telephone number.
18

19         11.    Plaintiff has only used this number as a cellular telephone number.

20         12.    Beginning in or around May 2016, and continuing through around
21
     February 2018, Defendant called Plaintiff on her cellular phone on a repetitive and
22
     continuous basis.
23

24         13.    During the relevant period, Defendant called Plaintiff repeatedly on
25
     her cellular phone.

                                                2

                                      PLAINTIFF’S COMPLAINT
           Case 3:19-cv-00306-CWR-FKB Document 1 Filed 05/01/19 Page 3 of 6



1          14.    When contacting Plaintiff on her cellular phone, Defendant used an
2
     automated telephone dialing system and automatic and/or prerecorded voice.
3
           15.    Plaintiff knew Defendant was using an automated telephone dialing
4

5    system because the calls would often begin with a noticeable pause or silence with
6
     no caller on the line before calls were transferred to one of Defendant’s
7
     representatives or terminated.
8

9
           16.    Shortly after calls started, Plaintiff first told Defendant to stop calling

10   her, thereby revoking any consent Defendant may or may not assert it had to call.
11
           17.    Defendant heard and acknowledged Plaintiff's revocation of any
12
     applicable consent, but continued to call repeatedly.
13

14         18.    When Defendant continued to call, Plaintiff was forced to make

15   additional requests that they stop calling without success.
16
           19.    Nonetheless, the Defendant continued to call Plaintiff.
17
           20.    Plaintiff found Defendant’s repeated automated calls to be invasive,
18

19   harassing, frustrating, aggravating, annoying, stressful, and upsetting.

20         21.    On information and belief, Defendant conducts its business in a
21
     manner that violates the Telephone Consumer Protection Act.
22

23

24

25



                                                3

                                      PLAINTIFF’S COMPLAINT
           Case 3:19-cv-00306-CWR-FKB Document 1 Filed 05/01/19 Page 4 of 6



1                                COUNT I
2
                          DEFENDANT VIOLATED THE
                    TELEPHONE CONSUMER PROTECTION ACT
3
            22. Plaintiff incorporates the forgoing paragraphs as though the same
4

5    were set forth at length herein.
6
            23. Defendant initiated multiple automated telephone calls to Plaintiff’s
7
     cellular telephone using a prerecorded voice.
8

9
            24. Defendant initiated these automated calls to Plaintiff using an

10   automatic telephone dialing system.
11
            25. Defendant’s calls to Plaintiff were not made for emergency purposes.
12
            26. After Defendant was told to stop calling, Defendant knew or should
13

14   have known it did not have consent to call and that any consent it may have

15   thought it had to call was revoked, yet Defendant intentionally and knowingly
16
     continued to place autodialed calls to Plaintiff’s cellular telephone.
17
            27. Defendant’s acts as described above were done with malicious,
18

19   intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights

20   under the law and with the purpose of harassing Plaintiff.
21
            28. The acts and/or omissions of Defendant were done unfairly,
22
     unlawfully, intentionally, deceptively and fraudulently and absent bona fide error,
23

24   lawful right, legal defense, legal justification or legal excuse.
25



                                                 4

                                     PLAINTIFF’S COMPLAINT
           Case 3:19-cv-00306-CWR-FKB Document 1 Filed 05/01/19 Page 5 of 6



1            29. As a result of the above violations of the TCPA, Plaintiff has suffered
2
     the losses and damages as set forth above entitling Plaintiff to an award of
3
     statutory, actual and trebles damages.
4

5                                   PRAYER FOR RELIEF
6
            WHEREFORE, Plaintiff, TRACEY MARSHALL, respectfully prays for a
7
     judgment as follows:
8

9
                    a. All actual damages suffered pursuant to 47 U.S.C. §227(b)(3)(A);

10                  b. Statutory damages of $500.00 per violative telephone call pursuant
11
                       to 47 U.S.C. § 227(b)(3)(B);
12
                    c. Treble damages of $1,500.00 per violative telephone call pursuant
13

14                     to 47 U.S.C. §227(b)(3);

15                  d. Injunctive relief pursuant to 47 U.S.C. § 227(b)(3)
16
                    e. Any other relief deemed appropriate by this Honorable Court.
17

18

19                                DEMAND FOR JURY TRIAL

20          PLEASE TAKE NOTICE that Plaintiff, TRACEY MARSHALL, demands
21
     a jury trial in this case.
22

23

24

25



                                                  5

                                     PLAINTIFF’S COMPLAINT
          Case 3:19-cv-00306-CWR-FKB Document 1 Filed 05/01/19 Page 6 of 6



1

2
                                        RESPECTFULLY SUBMITTED
3

4

5    Date: 5/01/2019                   By: /s/ Christopher E. Kittell
                                       Christopher E. Kittell, Esq.
6
                                       The Kittell Law Firm
7                                      P.O. Box 568
                                       2464 Church Street, Suite A
8                                      Hernando, MS 38632
9
                                       Phone: 662-298-3456
                                       Fax: 855-896-8772
10                                     Email: ckittell@kittell-law.com
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                         6

                               PLAINTIFF’S COMPLAINT
